UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 96-7687



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

         versus


CHARLES LEE DOVEL,

                                           Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Walter E. Black, Jr., Senior District
Judge. (CR-88-74-B, CA-96-1739-B)


Submitted:   June 19, 1997                 Decided:   July 1, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles Lee Dovel, Appellant Pro Se. Andrea L. Smith, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Lee Dovel appeals the district court's order denying

his motion under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997), his

motion to withdraw his guilty plea, and motion to correct his sen-

tence. For the reasons that follow, we dismiss.

     Dovel pled guilty to possession with intent to distribute co-
caine under 21 U.S.C. § 841(a)(1) (1994) and to carrying a firearm

in relation to a drug trafficking crime under 18 U.S.C. § 924(c)

(1994). He alleges that the Supreme Court's decision in Bailey v.
United States, ___ U.S. ___, 64 U.S.L.W. 4039 (U.S. Dec. 6, 1995)

(Nos. 94-7448, 94-7492), invalidates his § 924(c) conviction, plea

and sentence. Bailey provides no relief for Dovel because the deci-
sion did not analyze the factual basis needed to support a § 924(c)

conviction for "carrying" a firearm. Id. at 4042-43. The record

reveals that Dovel sold cocaine to a government agent while sitting

in his automobile and that Dovel reached into the back seat of his
vehicle and pointed a rifle at the agent. We find these facts suf-

ficient to uphold Dovel's § 924(c) conviction for a carrying a

firearm during and in relation to a drug trafficking offense. See

United States v. Mitchell, 104 F.3d 649, 653 (4th Cir. 1997). Thus,

we deny a certificate of appealability and dismiss.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         DISMISSED

                                2